EXHIBIT 10.4

STARZ SEVERANCE AGREEMENT
WITH
__________________________________________ (the “Executive”)
Effective Date: September 1, 2013
This Starz Severance Agreement (the “Agreement”) is entered into, as of the
Effective Date set forth above, by and between Starz Entertainment, LLC (the
“Employer”) and the Executive named above.
This Agreement provides for severance benefits if the Executive’s employment
with the Employer is terminated in a Qualifying Termination. Capitalized terms
have the meanings set forth in Section 6.
Section 1.Severance Pay Benefits:
a.    Severance Pay Benefits - Generally: Subject to Section 2, if the
Executive’s employment is terminated in a Qualifying Termination that is not an
Excluded Termination, the Executive will be eligible for severance pay benefits
in an amount equal to [15/18] months of Base Pay (the “Severance Pay Amount”).
b.    Form and Timing of Severance Pay: Except as otherwise provided in Sections
2 and 3, the Severance Pay Amount will be paid in installments in amounts equal
to the Executive’s Base Pay pursuant to the Employer’s regular payroll
practices, commencing with the payroll date coincident with or immediately
following the 50th day after the Executive’s termination date, except that the
first payment of severance pay on such date will include a lump sum amount equal
to the severance pay that would have been paid during such 50-day period
immediately following the Participant’s termination date; provided that the
Waiver and Release has been signed by the Executive and the Waiver and Release
Agreement is not revoked during any applicable revocation period.
i.    Severance pay benefits will be subject to all applicable tax and other
withholdings, except that no withholding will be made for any 401(k) plan or for
premiums for continued insurance coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).
ii.    If the Executive becomes re-employed by the Employer or any member of the
Starz Group in any category of employment prior to the Executive’s actual
receipt of any portion of the severance pay benefit, the severance payments will
be suspended, and the Executive will not be subject to additional severance
payments under this Agreement. If the Executive dies after becoming eligible for
severance pay but before the Executive receives the full amount of his or her
severance pay benefit, the remaining amount of such Severance Pay Amount will be
paid in one lump sum, within 60 days after the Executive’s date of death, to the
Executive’s estate.
iii.    In no event will the severance pay benefits be considered “wages”
pursuant to any State law or regulation.
c.    Adjustments to Severance Pay Benefits: The Severance Pay Amount shall be
reduced by each of the following, provided that the aggregate reductions shall
not reduce severance pay below the Release Consideration:
i.    the amount of wages or other compensation for services received by the
Executive from any other employer or other entity (that is not a member of the
Starz Group) during the Severance Period;

1

--------------------------------------------------------------------------------



ii.    any wages or wage replacement benefits paid or payable to the Executive
with respect to any applicable notice period required under the Worker
Adjustment and Retraining Notification Act (WARN) or any state law with respect
to notice prior to termination;
iii.    to the extent permitted by law, by any debt that the Executive owes the
Employer or any member of the Starz Group at the time the Severance Pay Amount
becomes payable; and
iv.    the Severance Pay Amount under this Agreement will be reduced (but not
below the Release Consideration) by any amount of severance pay the Executive
may be entitled to receive under any other severance plan or arrangement,
individual written employment agreement or other agreement relating to payment
upon separation from employment.
d.    Enhanced Severance Pay Benefits Upon a Change in Control. If the Executive
experiences a Qualifying Termination within 30 days preceding or twelve months
immediately following a Change in Control, in addition to the Severance Pay
Amount described in Section 1(a) above, and subject to the adjustments in
Section 1(c) and the provisions of Section 2, the Executive will be entitled to
the following additional severance pay benefits:
i.    A lump sum payment equal to [40/50/70/90%] of the Executive’s Severance
Pay Amount, which will be paid within 60 days following such termination date;
and
ii.    Provided that the Executive elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Employer
will contribute to the health plan maintained by the Employer as of the date of
termination, or any such successor health plan maintained by the Employer, that
monthly amount that reflects the portion of the premium for such coverage that
is paid by the Employer as of the date of termination throughout the period
beginning on the date of termination and ending on the earliest of (A) the date
that is 18 months following the date of termination, or (B) the expiration of
the coverage period specified under COBRA.
Section 2.    Conditions for Payment of Severance Pay Benefits: The Executive
must meet all of the following conditions in order to be eligible to receive
severance pay benefits under this Agreement:
a.    Waiver and Release Agreement Required: To the extent permitted under
applicable law, the severance pay benefits provided under this Agreement are
conditioned upon the Executive returning the signed Waiver and Release Agreement
to the Employer by the 45th day following the Executive’s termination date and
such Waiver and Release Agreement becoming irrevocable.
b.    Suspension of Severance Pay Upon Competitive Activities: Conditions for
the Executive’s receipt of severance pay benefits are intended to protect the
trade secrets and other business interests of the Starz Group. If the Executive
elects to engage in Competitive Activities during the Severance Period, the
Executive shall deliver to the Employer at least ten business days prior to
commencing any such Competitive Activities a written notice advising the
Employer of (i) the Executive’s intent to commence Competitive Activities, and
(ii) the commencement date for such Competitive Activities (the “Competition
Notice”). If the Executive engages in Competitive Activities prior to the
expiration of the Severance Period, the Employer shall have no obligation to
make any further payment of severance pay benefits (except to the extent
severance pay benefits at least equal to the Release Consideration have not
theretofore been paid).
c.    Other Damages Upon Competitive Activities: In addition to the suspension
of severance pay upon the Executive’s engaging in Competitive Activities as
provided above, to the extent permitted by applicable law, the Executive agrees
that (i) the Employer and its affiliates will be irreparably injured in the
event of such Competitive Activities; (ii) the Executive will repay to the

2

--------------------------------------------------------------------------------



Employer 75% of the total amount of severance pay benefits received by the
Executive under this Agreement; provided that the Executive may retain severance
pay benefits equal to the Release Consideration (whether such payments were
received prior or subsequent to such Competitive Activities), together with
interest from the dates of such payments to the date reimbursement is made at
the rate per annum equal to the prime rate of interest charged by the bank
designated by Employer plus 5% or, if lower, the maximum rate permitted by law,
(iii) because monetary damages will not be an adequate remedy for any such
Competitive Activities, the Employer and its affiliates also will be entitled to
injunctive relief, in addition to any other remedy which they may have, in the
event of such Competitive Activities; and (iv) the existence of any unrelated
claims which the Executive may have against the Employer or any of its
affiliates, whether under this Agreement or otherwise, will not be a defense to
the enforcement by the Employer or its affiliates of any of their rights under
this paragraph. The covenants of the Executive contained in this paragraph are
in addition to, and not in lieu of, any obligations which the Executive may have
with respect to the subject matter of this paragraph, whether by contract, as a
matter of law or otherwise, and such covenants and their enforceability will
survive any termination of the employment of the Executive for any reason and
any investigation made with respect to the Competitive Activities by the
Employer or any of its affiliates.
d.    Agreement to Not Solicit and to Keep Information Confidential: The
Executive agrees that, during his or her employment with the Employer or any
member of the Starz Group and during the Severance Period, the Executive will
not:
i.    solicit or divert any business or any customer from any Starz Group member
or assist any person in doing so or attempting to do so, or cause or seek to
cause any person to refrain from dealing or doing business with any member of
the Starz Group or assists any person in doing so or attempting to do so;
ii.    solicit or induce, directly or indirectly, or cause or authorize others
to solicit or induce, directly or indirectly, any person employed by any member
of the Starz Group to leave such employment with the Starz Group member; and
iii.    disclose or furnish to, or use for the benefit of, any other person,
firm or corporation any Confidential Information, except in the course of the
proper performance of the Executive’s employment duties or as required by law
(in which event the Executive shall give prior written notice to the Employer
and shall cooperate with the Employer in complying with such legal
requirements),
and the Executive agrees that (A) the Employer and its affiliates will be
irreparably injured in the event of a breach of the provisions of this
paragraph; (B) because monetary damages will not be an adequate remedy for any
such breach, the Employer and its affiliates will be entitled to injunctive
relief, in addition to any other remedy which they may have, in the event of
such a breach of the provisions of this paragraph; and (C) the existence of any
unrelated claims which the Executive may have against the Employer or any of its
affiliates, whether under this Agreement or otherwise, will not be a defense to
the enforcement by the Employer or its affiliates of any of their rights under
this paragraph.
e.    Transfer of Duties: The Executive must cooperate with the orderly transfer
of his or her duties as requested by the Employer.
f.    Return of Property: The Executive must return all Employer and Starz Group
property by a date specified by the Employer.
g.    Notification of Other Employment: The Executive must notify the Employer
in writing immediately upon becoming employed by any employer in any capacity
during the Severance Period.

3

--------------------------------------------------------------------------------



Section 3.    Application of Code Section 409A to Severance Pay: To the extent
that Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) applies to any payment of severance under this Agreement, the following
will apply:
a.    Any payable that is triggered upon the Executive’s termination of
employment shall be paid only if such termination of employment constitutes a
“separation from service” under Section 409A;
b.    For purposes of Section 409A, the Executive’s right to receive installment
payments of any severance amount shall be treated as a right to receive a series
of separate and distinct payments.
c.    In no event will the Employer or its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive under
Section 409A or any damages for failing to comply with Section 409A.
d.    In the event that the Executive is deemed on the date of termination to be
a “specified employee” as defined in Section 409A, then with regard to any
payment that is subject to Section 409A, such payment shall be delayed until the
earlier of (A) the first business day of the seventh calendar month following
such termination of employment, or (B) the Executive’s death. Any payments
delayed by reason of the prior sentence shall be paid in a single lump sum,
without interest thereon, on the date indicated by the previous sentence and any
remaining payments due under this Agreement shall be paid as otherwise provided
herein.
Section 4.    Miscellaneous:
a.    Amendment and Termination of Agreement. This Agreement may be amended or
terminated only by written action signed by the Executive and the Employer;
provided, however, that the Employer may assign this Agreement to any member of
the Starz Group, or any successor to any member of the Starz Group, without the
consent of the Executive.
b.    Ineligibility for Other Severance Plans. The Executive acknowledges and
agrees that he or she is not eligible to participate in, or to receive any
benefits under, the Starz Severance Plan for Employees, the Starz Severance Plan
for Executives, or any successor plan to such plans.
c.    No Additional Rights Created. The terms and conditions of the Executive’s
employment with the Employer (or any affiliate) may not be modified or in any
way affected by this Agreement.
d.    Records. The records of the Employer with respect to the determination of
eligibility, employment history, Base Pay, absences, and all other relevant
matters shall be conclusive for all purposes of this Agreement.
e.    Construction. The laws of the State of [Colorado/California] will apply
and any action brought under this Agreement shall be brought in the State of
[Colorado/California].
f.    Return of Amounts Paid in Error. Upon a determination by the Employer that
amounts have been paid under this Agreement to the Executive or other individual
in error, or amounts have been paid to any individual not entitled to payment
under the terms of this Agreement, the Executive or other individual receiving
such incorrect payments will repay such amounts to the Employer immediately upon
notice of such error, and the Employer will have the right to pursue such
repayment to the fullest extent of the law.

4

--------------------------------------------------------------------------------



g.    Severability Provisions. If any provision of this Agreement, or the
application of such provision to any person or in any circumstance, is found by
a court of competent jurisdiction to be unenforceable for any reason, such
provision may be modified or severed from this Agreement to the extent necessary
to make such provision unenforceable against such person or in such
circumstance. Neither the unenforceability of such provision nor the
modification or severance of such provision will affect (i) the enforceability
of any other provision of this Agreement or (ii) the enforceability of such
provision against any person or in any circumstance other than those against or
in which such provision is found to be unenforceable.
Section 5.    Arbitration:
a.    Application of Section. Other than any action to obtain injunctive relief
relating to the matters set forth in Section 1 of this Agreement, if any
controversy, claim or dispute arises out of or in any way relates to this
Agreement, the alleged breach thereof, Executive’s employment with the Employer
or termination therefrom, including, without limitation, any and all claims for
employment discrimination or harassment, civil tort and any other employment
laws, excepting only claims that may not, by statute, be arbitrated, both
Executive and the Employer (and its members, managers, officers, employees or
agents) agree to submit any such dispute exclusively to binding arbitration.
Both Executive and the Employer acknowledge that they are relinquishing their
right to a jury trial in civil court. The Executive and the Employer agree that
arbitration is the exclusive remedy for all disputes arising out of or related
to Executive’s employment with the Employer.
b.    Arbitration. The arbitration shall be subject to the Federal Arbitration
Act and shall be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement. Arbitration shall be commenced and heard in the [Denver,
Colorado/Los Angeles, California] metropolitan area. Only one arbitrator shall
preside over the proceedings, who shall be selected by agreement of the parties
from a list of five or more qualified arbitrators provided by the arbitration
tribunal, or if the parties are unable to agree on an arbitrator within ten
business days following receipt of such list, the arbitration tribunal shall
select the arbitrator. The arbitrator shall apply the substantive law (and the
law of remedies, if applicable) of [Colorado/California] or federal law, or
both, as applicable to the claim(s) asserted. In any arbitration, the burden of
proof shall be allocated as provided by applicable law. The arbitrator shall
have the authority to award any and all legal and equitable relief authorized by
the law applicable to the claim(s) being asserted in the arbitration, as if the
claim(s) were brought in a federal or state court of law. Either party may bring
an action in court to compel arbitration under this Agreement and to enforce an
arbitration award. Discovery, such as depositions or document requests, shall be
available to the Employer and Executive as though the dispute were pending in
federal court. The arbitrator shall have the ability to rule on pre-hearing
motions as though the matter were in a federal court, including the ability to
rule on a motion for summary judgment.
c.    Fees. If permitted by applicable law, the fees of the arbitrator and any
other fees for the administration of the arbitration that would not normally be
incurred if the action were brought in a court of law (e.g., filing fees, room
rental fees, etc.) shall be shared equally by the parties. If the foregoing is
not permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees, room rental fees,
etc.) shall be paid by the Employer, provided that Executive shall be required
to pay the amount of filing fees equal to that which Executive would be required
to pay to file an action in [Colorado/California] state court. Each party shall
pay its own attorneys’ fees and other costs incurred in connection with the
arbitration, unless the relief authorized by law allows

5

--------------------------------------------------------------------------------



otherwise and the arbitrator determines that attorneys’ fees shall be paid in a
different manner. The arbitrator must provide a written decision that is subject
to limited judicial review consistent with applicable law. If any part of this
arbitration provision is deemed to be unenforceable by an arbitrator or a court
of law, that part may be severed or reformed so as to make the balance of this
arbitration provision enforceable.
Section 6.    Definitions:
a.    “Base Pay” means the weekly base pay in effect for the payroll period
during which the Executive’s employment is terminated. Overtime, bonuses,
commissions, piece rate, incentive pay and any taxable or nontaxable fringe
benefits or payments are not included in the calculation of Base Pay. For an
Executive who is a part-time employee, such person’s “Base Pay” will be the
Executive’s average weekly wages from the Employer for the most recent 8 weeks
during which the Executive worked on at least two days, excluding overtime,
bonuses, commissions, piece rate, incentive pay, and any taxable or nontaxable
fringe benefits or payments.
b.    “Change in Control” means the closing date of an Approved Transaction, or
the effective date of a Board Change or a Control Purchase, as such terms are
defined in the Starz 2011 Incentive Plan.
c.    “Competitive Activities” occur when the Executive, during his or her
employment with the Employer or any member of the Starz Group and during the
Severance Period, directly or indirectly, as principal or agent, or in any other
capacity, owns, manages, operates, participates in, or is employed by
(including, but not limited to, service as a freelance employee or freelance
contractor, an independent contractor, or consultant), any party that competes
with the business of any member of the Starz Group (which may include, but is
not limited to, program providers such as HBO, Showtime, Amazon, Epix and
Netflix, and program distributors such as DirecTV, Comcast, AT&T and any virtual
multi-video programming distributor, such as the virtual multi-video programming
distribution businesses proposed by Intel and Sony) including, without
limitation, the business of Starz Media Group LLC, or any successor in interest
to or affiliate of any of the above mentioned entities. Nothing contained herein
shall be construed as denying the Executive the right to own securities of any
such entity, so long as such securities are listed on a national securities
exchange or quoted on the Nasdaq Stock Market, to the extent of an aggregate of
5% of the outstanding shares of such securities.
d.    “Confidential Information” means any and all non-public information as to
which any member of the Starz Group takes reasonable steps to protect the
confidentiality of and that affects or relates to the business of the Starz
Group, including, without limitation: (i) financial data, customer lists and
data, licensing arrangements, business strategies, pricing information, product
development, intellectual, artistic, literary, dramatic or musical rights,
works, or other materials of any kind or nature (whether or not entitled to
protection under applicable copyright laws, or reduced to or embodied in any
medium or tangible form), including, without limitation, all copyrights,
patents, trademarks, service marks, trade secrets, contract rights, titles,
themes, stories, treatments, ideas, concepts, technologies, art work, logos,
hardware, and software; (ii) such information as may be embodied in any and all
computer programs, tapes, diskettes, disks, mailing lists, lists of actual or
prospective customers and/or suppliers, notebooks, documents, memoranda,
reports, files, correspondence, charts and lists; and (iii) all other written,
printed or otherwise recorded material of any kind whatsoever and any other
information, whether or not reduced to writing, including “know-how,” ideas,
concepts, research, processes, and plans. “Confidential Information” does not
include information relating to the Executive’s working conditions or wages,
information that is in the public domain, information that is generally known in
the trade, or information that the Executive can prove he or she acquired wholly
independently of his employment with the Employer.

6

--------------------------------------------------------------------------------



e.    “Excluded Termination” means:
i.    the employee’s employment is terminated because of resignation (other than
a Voluntary Termination for Good Reason that is a Qualifying Termination),
retirement, death or disability;
ii.    the employee’s employment is terminated because of the employee’s
misconduct or poor performance;
iii.    prior to the termination of employment date, the employee is offered
employment with any member of the Starz Group, any joint venture in which any
member of the Starz Group is involved, any company affiliated with any member of
the Starz Group in a joint venture, any purchaser of any business, division,
interest or assets of any member of the Starz Group (including any entity
involved in a trade of a business or a trade of assets with a Starz Group
member) or any entity which is or will be spun off from any member of the Starz
Group, if the offer for employment is at a location that is within 30 miles of
the office where the employee was employed as of such date and the offered base
wage for such employment is not more than 10 percent lower than the employee’s
current base wage rate (which excludes overtime, bonuses, commissions, incentive
pay and taxable and nontaxable fringe benefits), unless such termination
constitutes a Voluntary Termination for Good Reason that is a Qualifying
Termination;
iv.    the employee fails to return to work after any leave of absence;
v.    the employee voluntarily terminates his or her employment prior to the
termination of employment date set forth in the notice of layoff, reduction in
force, job elimination or restructuring, unless such termination constitutes a
Voluntary Termination for Good Reason that is a Qualifying Termination.
f.    “Qualifying Termination” means:
i.    An involuntary termination of employment by reason of a layoff, reduction
in force, job elimination or restructuring; or
ii.    Solely within the 30 days preceding or the twelve months immediately
following a Change in Control, a Voluntary Termination for Good Reason.
g.    “Release Consideration” means the amount of severance pay benefits that is
equal to one-twelfth of the Executive’s Base Pay in effect at the date of
termination of the Executive’s employment, which amount shall constitute
consideration for the Executive’s delivery of the Waiver and Release Agreement.
h.    “Severance Period” means the period for which severance pay benefits are
calculated as provided in Section 1.
i.    “Starz Group” means Starz, a Delaware corporation (and any successor
thereto) and its (or its successor’s) direct and indirect subsidiaries (defined
for this purpose as any entity which is more than 50% owned) as of the date of
determination.
j.    “Voluntary Termination for Good Reason” means the Executive’s termination
of his or her employment with the Employer upon the occurrence of any of the
following events without the prior consent of the Executive:
i.    a significant reduction in the Executive’s then current Base Salary;

7

--------------------------------------------------------------------------------



ii.    a significant reduction in the Executive’s title, duties or reporting
relationship with the Employer or the assignment to Executive of duties that are
inconsistent with Executive’s position with the Employer; or
iii.    the relocation of the Executive’s primary place of employment to a
location that is more than 50 miles from the Executive’s primary place of
employment as of the Executive’s termination date.
A Voluntary Termination for Good Reason shall not be effective unless all of the
following provisions shall have been complied with: (A) the Executive shall give
the Employer a written notice of the Executive’s intention to effect a Voluntary
Termination for Good Reason, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed Voluntary
Termination for Good Reason is based and to be given no later than 90 days after
the initial occurrence of such circumstances; (B) the Employer shall have 30
days after receiving such notice in which to cure such grounds; and (C) if the
Employer fails, within such 30-day period, to cure such grounds to the
Executive’s reasonable satisfaction, the Executive terminates his or her
employment hereunder within 30 days following the last day of such 30-day
period. If the Employer timely cures such grounds in accordance with the
preceding sentence, the Executive shall not be entitled to terminate his or her
employment pursuant to a Voluntary Termination for Good Reason based on such
grounds.
k.    “Waiver and Release Agreement” means the written agreement under which the
Executive agrees to release the Employer and all others associated or affiliated
with the Employer from all legal claims associated with the Executive’s
employment by the Employer and to keep Starz Group information confidential and
to not disparage any member of the Starz Group or any related person, such
agreement to be in a form acceptable to the Employer.


IN WITNESS WHEREOF, the Employer and the Executive have signed this Agreement to
be effective on the Effective Date.


Starz Entertainment, LLC


By:                         
Title:                         
Date:                         




                            
Executive

8